Citation Nr: 1504574	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-31 398	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2008, the Veteran notified VA that he was now a permanent resident of North Carolina.  Jurisdiction over his case was subsequently transferred to the Winston-Salem RO.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference.  A transcript of that hearing is in the claims file.

This matter was previously before the Board in September 2012 and was remanded for additional development.  Unfortunately, another remand is necessary.

The Board is mindful of the provisions of Clemons v. Shinseki, 23 Vet. App. 1 (2009), regarding the expansion of claims for service connection for psychiatric disorders; however, because there is no allegation or evidence in the claims file of a psychiatric disorder other than PTSD, the appeal will remain identified as one for service connection for PTSD, as claimed by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the additional delay that inevitably will result from again remanding this claim, another remand is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.
A December 2006 VA treatment record noted that the Veteran received care at Virginia Beach Psychiatric during the early 1990s.  Additionally, in his May 2007 stressor statement, the Veteran reported that he received in-patient treatment in 1995 from Virginia Beach Psychiatric.  To date, those private treatment records have not been requested or otherwise associated with the Veteran's claim file.  Accordingly, pursuant to VA's duty to assist, a remand is necessary to make reasonable efforts to obtain the Veteran's private psychiatric treatment records.  

Additionally, the Board notes the response from the Defense Personnel Records Information Retrieval System (DPRIS) stating that the Veteran's unit, the 6th Battalion, 9th Field Artillery was not stationed in Germany in 1974.  As this response conflicts with the Veteran's official service personnel records, which affirmatively state that the Veteran was stationed in Germany with the "HHB 6/9th FA" and then "A Btry 6/9th FA" further clarification from DPRIS is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from June 2008 to present. 

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to psychiatric treatment, to include the records from Virginia Beach Psychiatric.

3.  Take appropriate steps, to include submitting another DPRIS request, to clarify the conflicting information, between the Veteran's service personnel records and the November 2012 DPRIS response, stating that the 6th Battalion, 9th Field Artillery was not stationed in Germany in 1974. 

4.  After completion of all of the above, if the Veteran's in-service stressor event is confirmed, schedule the Veteran for a VA PTSD examination.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to:

a. State whether the Veteran has PTSD. 

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.

b.  If the Veteran has PTSD, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD.

c.  If a psychiatric disorder other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in service, was caused by service, or is otherwise related to service.
A complete rationale must be provided for all opinions.

5.  Thereafter, readjudicate the claim.  If the benefit is not granted in full, the Veteran and his representative, if any, must be issued a supplemental statement of the case (SSOC) that informs him of the laws and regulations pertaining to his claim.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




